 Case: 4:20-cv-00991-JAR Doc. #: 46 Filed: 05/13/21 Page: 1 of 11 PageID #: 612




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


KATHERINE ANDERSON, et al.,                      )
                                                 )
                 Plaintiffs,                     )
                                                 )
         V.                                      )   No. 4:20-CV-00991-JAR
                                                 )
JEFFREY HANSEN                                   )
                                                 )
                 Defendant.                      )


                                 MEMORANDUM AND ORDER

         This matter is before the Court on Defendant Jeffrey Hansen's motions to compel, (Doc.

Nos. 37-38), and his Motion to Strike Affirmative Defenses. (Doc. No. 36). Plaintiffs raise a

number of claims alleging Defendant drugged and raped Plaintiff Katherine Anderson.

Defendant counterclaimed, arguing Plaintiffs' claims are fabricated. Defendant seeks production

of electronically stored information ("ESI") search terms, 1 the annual tax returns of Anderson

Atwood Consulting, Inc., (Doc. No. 37), and a recording made by Katherine Anderson of a

conversation between Plaintiffs Katherine and Jason Anderson. (Doc. No. 38). Defendant also

moves to strike seven of Plaintiffs' affirmative defenses. (Doc. No. 36). Plaintiffs oppose the

.motions. For the reasons set forth below, the motions will be denied.

    I.        Background

         At the time of the alleged rape, Plaintiffs were independent contractors of American

Family Life Assurance Company of Columbus ("Aflac") and Defendant was a Business



1
 Defendant seeks production ofESI from January 1, 2016 to-the present of Plaintiffs' business
and personal einails using the search terms "Debt OR bank! OR loan! OR rent! OR obligat! OR
mortgag!" (Doc. Nos. 37-2, 37-5 at 1).
                                                 1
Case: 4:20-cv-00991-JAR Doc. #: 46 Filed: 05/13/21 Page: 2 of 11 PageID #: 613




Development Manager at Aflac. (Doc. No. 1 at ,r,r 4, 6). Both Katherine And,erson and Defendant

were invited to attend Aflac's Galaxy Group meeting in St. Louis, Missouri on August 29-30,

2018. Id. at ,r 20, 28. Plaintiffs all6ge the night of August 29, Defendant drugged Katherine

Anderson at a bar and later raped her in her hotel room. Id. at ,r,r 72, 79. Defendant claims he did

not drug Katherine Anderson and the two had consensual sex.

        On October 5, 2018, a little more than a month after the alleged assault, Katherine

Anderson and Chad Atwood incorporated Anderson Atwood Consulting, Inc. ("Anderson

Atwood'). (Doc. No. 37-4). Defendant contends that Anderson Atwood experienced financial

difficulties, prompting Plaintiffs to initiate this lawsuit. Defendant believes ESI and other
                                                                                        '"

documents related to the finances of Anderson Atwood will provide evidence of Plaintiffs'

financial motive in filing their lawsuit.

        Katherine Anderson received therapy for emotional and psychological issues stemming

from the alleged assault. (Doc. No. 1 at ,r 70). Plaintiffs produced Katherine Anderson's therapy

notes. In the notes dated November 14, 2018, Katherine Anderson's therapist writes: "Client

shared that while 'extremely intoxicated' client's husband blamed client for the [sexual assault].

Client described recording the event and replaying it for her husband while sober." (Doc. No. 38-

2). Defendant seeks the recording as evidence that Katherine Anderson's account of the alleged

rape is false. 2

        On July 30, 2020, Plaintiffs Katherine and Jason Anderson filed this lawsuit. Plaintiffs

brought six claims related to Defendant allegedly drugging and raping Katherine Anderson the

night of August 29, 2018: two claims of Battery (Counts I, IV), Assault (Count II), False



2
 Defendant explains the recording is relevant because "why would Mr. Anderson disbelieve Ms.
Anderson's account of what happened on August 30, 2018 unless there was some other marital
conduct that caused his disbelief." (Doc. No. 38-1 at 4).
                                                  2
Case: 4:20-cv-00991-JAR Doc. #: 46 Filed: 05/13/21 Page: 3 of 11 PageID #: 614




Imprisonment (Count III), Tortious Interference with Contract (Count V), and Loss of

Consortium (Count VI). (Doc. No. 1). Defendant raises four counterclaims: Defamation (Count
                                                 ~I

I), Tortious Interference with Contract and Business Relationship (Count II), Civil Conspiracy to

Commit Defamation (Count III), and Civil Conspiracy to Commit Tortious Interference (Count

IV). (Doc. No. 33).

   II.      Motion to Compel

   Legal Standard

         The Federal Rules of Civil Procedure relating to discovery permit each party to serve the

opposing party with document requests and interrogatories which relate to "any matter that may

be inquired into under Rule 26(b)." Fed. R. Civ. P. 33(a)(2). Under Rule 26(b)(l):

      Parties may obtain discovery regarding any nonprivileged matter that is relevant
      to any party's claim or defense and proportional to the needs of the case,
    ( considering the importance of the issues at stake in the action, the amount in
      controversy, the parties' relative access to relevant information, the parties'
      resources, the importance of the discovery in resolving the issues, and whether the
      burden or expense of the proposed discovery outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(l). Where a party fails to cooperate in discovery, the propounding party

may move the Court "for an order compelling an answer, designation, production, or inspection."

Fed. R. Civ. P. 37(a)(3)(B). "Some threshold showing ofrelevance must be made before parties

are required to open wide the doors of discovery and to produce a variety of information which

does not reasonably bear upon the issues in the case." Hofer v. Mack Trucks, Inc., 981 F.2d 377,

380. (8th Cir .. 1992). "Upon a showing by the requesting party that the discovery is relevant, the

burden is on the party resisting discovery to explain why discovery should be limited."

CitiMortgage, Inc. v. Allied Mortg. Group, Inc., 4:10-CV-1863 JAR, _2012 WL 1554908, at *2

(E.D. Mo. May 1, 2012). District courts are empowered to limit the scope of allowable discovery
                                \



if"the discovery sought is unreasonably cumulative or duplicative or is obtainable from some


                                                  3
                                                                                             (
Case: 4:20-cv-00991-JAR Doc. #: 46 Filed: 05/13/21 Page: 4 of 11 PageID #: 615




other source that is more convenient, less burdensome, or less expensive." Fed. R. Civ. P.

26(b)(2)(C).

Anderson Atwood Records

       Defendant argues that Plaintiffs should be compelled to produce records related to

Anderson Atwood because Plaintiffs' financial motive in filing their lawsuit is relevant to his

defenses to Plaintiffs' claims. Plaintiffs respond that their financial motive is not relevant, the

privacy interests of Chad Atwood-who is not a party to this case-are implicated, and the

breadth of the records Defendant requests is ·not proporti~nate to the needs of the case. Defendant

seeks the annual tax returns associated with Anderson Atwood from October 5, 2018, the date the

business was incorporated, to July 30, 2020, the date the lawsuit was filed. Defendant also seeks

ESI applied to emails between Plaintiffs and Chad Atwood on their business and personal emails

spanning from January 1, 2016 to the present. Defendant does not explain the dates for the

production of ESL

       Defendant claims evidence of an improper motive in filing this lawsuit is relevant. He

cites State v. Kennedy for the proposition that "[w]hen the accused proclaims his innocence,

evidence regarding motive, or absence of motive, is logically relevant and admissible." 107

S.W.3d 306, 311 (Mo. Ct. App. 2003). Defendant argues that because he claims he is innocent of
                                                                                            I
the torts at issue in this lawsuit, evidence of motive is relevant. The Kennedy court determined

evidence of motive to commit a crime is admissible in a criminal trial. The same standard does

not apply the scope of discovery on motive to file a civil lawsuit. Information related to the

motive behind filing a lawsuit is not subject to discovery if motive is not a component of a claim

or defense. See Sierra Club v. Union Elec. Co., No. 4:14-CV-00408 AGF, 2015 WL 9583394, at




                                                  4
Case: 4:20-cv-00991-JAR Doc. #: 46 Filed: 05/13/21 Page: 5 of 11 PageID #: 616




*1 (E.D. Mo. Dec. 31, 2015) (finding documents related to the plaintiffs motive and rationale

for filing the lawsuit were not relevant and therefore not discoverable).

        Accordingly, the Court will not order discovery related to Plaintiffs' purported financial

motive in filing this lawsuit unless that motive is relevant to any of the parties' claims and

defenses. Defendant claims that evidence of motive is relevant to intentional tort claims pursuant
    •                   '                                                            C




to Missouri law, citing State Auto Ins. Companies v. Briley 140-F.R.D. 394,395 (E.D. Mo.

1992). Briley does not hold that financial motive is relevant to all intentional tort claims, only

that financial motive is relevant to an arson defense.

        The Briley defendant was insured by the plaintiff for losses due to fire. Id. The Brileys'

home was destroyed in a fire, which the insurer claimed the Brileys intentionally caused. Id. For

an insurer to establish an arson defense in a civil action, the insurer must prove "motive on the

part of the defendant to set ~he fire or have it set by someone else." Id. Because "[f]inancial

difficulty is sufficient to establish a motive for arson," the Briley Court agreed that the Brileys'

business losses were relevant and ordered the them to produce the requested documents. Id. at

395-96.

        None of the parties' claims or defenses require proof of financial motive. Because

Plaintiffs' motive in filing this lawsuit is not relevant to any of the claims at issue, the Court will

deny Defendant's motion to compel.

Recorded Conversation

        Defendant seeks to compel production of a recording Katherine Anderson made of a

conversation between herself and her husband Jason Anderson in which he accuses her of

fabricating the alleged rape. Defendant claims that "a recording in which Mr. Anderson blamed
               '

Ms. Anderson for the sexual encounter with Mr. Hansen is highly relevant and probative



                                                   5
 Case: 4:20-cv-00991-JAR Doc. #: 46 Filed: 05/13/21 Page: 6 of 11 PageID #: 617




 evidence relating to who was responsible for what happened on August 30, 2018," the date of the

 alleged rape. (Doc. No. 38-1 at 3). Plaintiffs contend the recording is protected by the marital

 communications privilege and the privilege is not abandoned because Katherine Anderson

informed her therapist of the recording.

          Defendant first claims Plaintiffs deliberately violated Local Rule 3.04(A)3 and for this

reason alone, the Court should grant his motion to compel. Defendant reached out to Plaintiffs to

 attempt to resolve the discovery dispute related to th(? recording and asked for the legal basis for

'their objection. (Doc. No. 38-6 at 5). Plaintiffs responded that they "are fully prepared to brief

the issue in response to defendant's motion to compel." (Doc. No. 38-6 at 8). Defendant claims

 Plaintiffs' failure to provide support for their legal position is a violation of Local Rule 3.04(A).

 Local Rule 3.04(A) requires the movant's counsel to meet and confer with opposing counsel in

good faith prior to filing a 'motion to compel. It does not impose an obligation on opposing

counsel.

          The Court may deny a motion to compel where discovery is "of such marginal relevance

that the potential harm occasioned by discovery would outweigh the ordinary presumption in

favor of broad disclosure." Jo Ann Howard &Assocs., P.C. v. Cassity, 303 F.R.D. 539, 542

(E.D. Mo. 2014) (quotation omitted). The recording is, at most, oflimited relevance. While

intoxicated, Jason And~rson accused his wife of fabricating the alleged rape. This is not, as




3
    E.D. Mo. L.R. 37-3.04(A) states:
          The Court will not consider any motion relating to discovery and disclosure
          unless it contains a statement that movant's counsel has conferred in person or by
        . telephone with the opposing counsel in good faith or has made reasonable efforts
          to do so, but that after sincere efforts to resolve their dispute, counsel are unable
          to reach an accord. This statement also shall recite the date, time and manner of
          such conference, and the names ofthe individuals participating therein, or shall
          state with specificity the efforts made to confer with opposing counsel.
                                                    6
 Case: 4:20-cv-00991-JAR Doc. #: 46 Filed: 05/13/21 Page: 7 of 11 PageID #: 618




 Defendant claims, evidence of the true events that occurred.the night of the alleged rape. Jason

 Anderson was not present for any of the alleged events that ocqurred at the Aflac meeting in

 August of 2018. Insofar as Defendant seeks to discover information about whether Jason

 Anderson believes Katherine Anderson's account of the alleg~d rape, if this is even discoverable;·

 there are other methods of discovery available to Defendant. Moreover, it is unclear whether the

 recording continues to be protected by the marital communications privilege. 4 Accordingly the

 Court will deny the motion.

     III.      Motion to Strike

 Legal Standard

            Defendant moves to strike seven of Plaintiffs' nine affirmative defenses pursuant to Rule

 12(f): bad faith filing, unclean hands, equitable estoppel, absolute immunity, public interest, and

 defenses seven and eight, both related to punitive damages. 5 Rule 12(f) states: ''the court may

 strike from a pleading an insufficient defense or any redundant, immaterial, impertinent, or

 scandalous material." Fed. R. Civ. P. 12(f). Although the Court enjoys "liberal discretion" in

 determining whether to strike a party's pleadings, such an action is "an extreme and disfavored

 measure.'.' BJC Health Sys. v. Columbia Cas. Co., 478 F.3d 908,917 (8th Cir. 2007).

 Accordingly, courts infrequently grant motions to strike "unless the challenged allegations have

 no possible relation or logical connection to the subject matter of the controversy and may cause




 4
    Maritai communications are only p:rivileged to the extent "the intent exists to rely on the
• confidence and intimacy of the marital relation in making the disclosure to the partner of the
  marriage." State v. Byrd, 676 S.W.2d 494,501 (Mo. 1984) (internal quotation omitted). It is
  unclear whether Plaintiffs waived this privilege when Katherine Anderson recorded the
  conversation and told her therapist about the recording. The therapy notes do not indicate that
  Katherine Anderson played her therapist the recording.
  5
    Defendant withdrew his motion to strike Plaintiffs' fourth affirmative defens~, matters of
  op1rnon.
                                                    7
 Case: 4:20-cv-00991-JAR Doc. #: 46 Filed: 05/13/21 Page: 8 of 11 PageID #: 619




 some form of significant prejudice to one or more of the parties to the action." Atl. Recording

 Corp. v. Raleigh, No. 4:06-CV-1708 CEJ, 2009 WL 1543458, at *2 (E.D. Mo. June 2, 2009)

 (internal citations 6mitted).

         Courts "should refrain from deciding new or close questions of law on a motion to strike·

 due to the risk of offering an advisory opinion." Cynergy Ergonomics, Inc. v. Ergonomic

 Partners, Inc., No. 4:08-CV-243 JCH, 2008 WL 2817106, at *2 (E.D. Mo. July 21, 2008).

 Courts seldom strike an a~firmative defense unless the defense is clearly unavailable; See, e.g.,

 Republic-Vanguard Ins. Co. v. Cent. State Holdings, LLC, l'J"o. 4:16-CV-1616 CEJ, 2017 WL

 1954745, at *2 (E.D. Mo. May 11, 2017) (striking affirmative defense reserving the right to

 amend or add affirmative defenses because such a right cannot bereserved); Fainer v. State

 Farm Mut. Auto. Ins. Co., No. 4:08-CV-1536 AGF, 2008 WL 5263779, at *1 (E.D. Mo. Dec. 18,

 2008) (granting motion to strike the plaintiffs demand for attorney's fees because the plaintiff

 did not specify any "contractual or statutory basis for attorney's fees, nor [did] Plaintiff assert a
         '
 claim under which such fees might be recovered.").

 Bad Faith Filing and Unclean Hands

         In response to Defendant's Motion to Strike, Plaintiffs withdrew their first affirmative

 defense for bad faith filing and their second affirmative defense for unclean hands. Plaintiffs

 agree that "unclean hands" is not a defense available in an action at law for monetary relief in

 Missouri. Swisher v. Swisher, 124 S.W.3d 477,483 (Mo. Ct. App. 2003) ("The unclean hands

· doctrine is not available as a defense to proceedings at law .... "). They argue Defendant's Second

 Affirmative Defense-that Plaintiffs' claims are barred by the doctrine of unclean hands-is

 likewise not an affirmative defense under Missouri law and should be struck. Defendant did not

 respond, as such, Defendant's second affirmative defense of unclean hands will be struck.



                                                    8
Case: 4:20-cv-00991-JAR Doc. #: 46 Filed: 05/13/21 Page: 9 of 11 PageID #: 620




Equitable Estoppel

       Defendant contends Plaintiffs' third affirmative defense, equitable estoppel, should be

struck because Plaintiffs have not pled facts that show the elements of equitable estoppel.

Plaintiffs need not plead their affirmative defenses with particularity; affirmative defenses are

"sufficiently raised for the purposes of Rule 8 by [their] bare assertion." Zotos v. Lindbergh
                                .                                               \

School Dist., 121 F.3d 356, 361 (8th Cir. 1997) (empha~is in original) (quoting Daingerfield

Island Protective Soc'y v. Babbitt, 40 F.3d 442,445 (D.C.Cir.1994)). "It is enough if the party/

states the defense in short and plain terms." Dantone v. Credence Res. Mgmt., LLC., No. 4:19-

CV-02781 AGF, 2020 WL 1158105, at *2 (E.D. Mo. Mar. 9, 2020) (denying motion to strike

based on failure to adequately plead defenses). Plaintiffs set out their equitable estoppel defense
         '                                                             .


in short and plain terms. Accordingly, the Court will not strike the defense.

Absolute Immunity and Public Interest

       Defendant argues Plaintiffs' fifth and sixth affirmative defenses, absolute immunity and

public interest, should be struck. He contends that Plaintiffs are not entitled to absolute immunity

as a matter of law because they did not make their statements regarding the alleged rape in a

judicial, quasi-judicial, legislative, or executive proceeding and the statements were not required

by law. Plaintiffs respond that there is a question of law as to whether absolute immunity applies

in this case and therefore the question should not be resolved on a motion to strike. See Barge v.

Ransom, 30 S.W.3d 889, 891 (Mo. Ct. App. 2003) (absolute privilege applies if"a strong public

policy exists which would justify the application of an absolute privilege") (internal quotation

omitted). Defendant further argues Plaintiffs' sixth affirmative defense-that their statements

about the alleged rape were made in the public interest-is an "absurd" argument "being made in

bad faith" because Plaintiffs did not go to the media and requested a protective order in this case.



                                                 9
Case: 4:20-cv-00991-JAR Doc. #: 46 Filed: 05/13/21 Page: 10 of 11 PageID #: 621




(Doc. No. 36-1 at 6). Plaintiffs respond that they are not required to prove the affirmative

defense at this stage in the proceeding.

       Defendant raises questions of fact and law that are best resolved later in the proceedings.

See Dantone, No. 4:19-CV-02781 AGF, 2020 WL 1158105, at *2 (denying motion to strike bona

fide error defense because it "is more properly raised on the merits later in the proceedings.");

Cynergy, 2008 WL 2817106, at *2 (courts "should refrain from deciding new or close questions

of law on a motion to strike"). The Court concludes that the determination of whether Plaintiffs'

fifth and sixth affirmative defenses are applicable is more properly raised later in the proceeding.

Punitive Damages

       Defendant argues Plaintiffs' seventh and eighth defenses, related to punitive damages, are

not properly raised as affirmative defenses because they allege Defendant will not be able to

prove an element of his claims. This is not a reason to strike an affirmative defense. See Atl.

Recording Corp, No. 4:06-CV-1708 CEJ, 2009 WL 1543458, at *2 (motions to strike are not

granted "unless the challenged allegations have no possible relation or logical connection to the

subject matter of the controversy and may cause some form of significant prejudice .... "). Other

courts within the Eastern District have allowed parties to plead defenses related to punitive

damages as affirmative defenses. See, e.g. Drummer v. Corizon, LLC, No. 4:16-CV-01170 AGF,

2018 WL 2193448, at *1 (E.D. Mo. May 14, 2018) (denying motion to strike affirmative
                                                            '
defenses concerning punitive damages because "it cannot be said that the [defendant's] defenses·

could not succeed as a matter oflaw or that they are wholly immaterial."); Burshteyn v. Cmty.

Hous. Ass'n, Inc., No. 4:19-CV-00830 SRC, 2020 WL 2494567, at *2 (E.D. Mo. May 14, 2020)

(denying motion to strike affirmative defenses related to punitive damages).




                                                 10
    Case: 4:20-cv-00991-JAR Doc. #: 46 Filed: 05/13/21 Page: 11 of 11 PageID #: 622




             Furthermore, Defendant has not shown that the assertion of these defenses will preju~ice

    him. Even where a challenged defense is not properly characterized as an affirmative defense,

    courts are hesitant to strike the defenses without a showing of prejudice or confusion. See

    Oliverires v. Nationwide Ins. Co. ofAm., No. 4:18-CV-2139 SPM, 2019 WL 1469673, at *2
                                                                         \


    (E.D. Mo. Apr. 3, 2019); BJC Health Sys., 478 F.3d at 917 . "The prejudice requirement is

    satisfied if striking the defense would, for example, prevent a party from engaging in

    burdensome discovery, or otherwise expending time and resources litigating irrelevant issues that

    will not affect the case's outcome." Cynergy, No. 4:08-CV-243 JCH, 2008 WL 2817106, at *2.

    Defendant cannot show prejudice; the inclusion of these defenses will not require addition8:l

    discovery or the litigation of irrelevant issues. Accordingly, the motion to strike will be denied.

       IV.      Conclusion

       Accordingly,

             IT IS HEREBY ORDERED that Defendant's Motion to Compel Production of
'                   .   .                 ~
    Documents and Use ofESI Search Terms [37] is DENIED.

             IT IS FURTHER ORDEI{ED that Defendant's Motion to Compel Production of

    Recording Between Plaintiffs Katherine and Jason Anderson [38] is DENIED.

             IT IS FURTHER ORDERED that Defendant's Mqtion to Strike [36] is DENIED.

             IT IS FURTHER ORDERED that Defendant's second affirmative defense, unclean

    hands, will be STRICKEN.

    Dated this 13th Day of May, 202L




                                                                 ROSS
                                                                 STATES DISTRICT JUDGE



                                                     11
